                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 CLIFFORD L. RUCKER,                          :      Case No. 1:17-cv-823
                                              :
        Plaintiff,                            :      Judge Timothy S. Black
                                              :      Magistrate Judge Litkovitz
 vs.                                          :
                                              :
 POLICE OFFICER HARDY, et al.,                :
                                              :
        Defendants.                           :
                                              :

                        DECISION AND ENTRY
        ADOPTING IN PART THE REPORT AND RECOMMENDATION
        OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 36) AND
               TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Litkovitz. Pursuant to such reference, the Magistrate Judge

reviewed the pleadings filed with this Court and, on July 20, 2018, submitted a Report

and Recommendation. (Doc. 36). Plaintiff filed objections on November 13, 2018.

(Doc. 38). Defendants The Kroger Limited Partnership I and Tom Holman filed a

response to Plaintiff’s objections on November 30, 2018. (Doc. 39).

       After reviewing the Report and Recommendation, Plaintiff’s objections, and the

case record, the Court finds that Plaintiff’s objections are not well-taken.

       When Plaintiff was granted in forma pauperis status in connection with a civil

complaint on December 12, 2017, Plaintiff was ordered to promptly notify the Court of

any changes in his address which may occur during the pendency of this lawsuit. (Doc.

2). On August 6, 2018 and September 14, 2018, mail containing the Magistrate Judge’s
July 7, 2018 Report and Recommendation (Doc. 30) and this Court’s Order Adopting that

Report and Recommendation (Doc. 33) addressed to Plaintiff were returned by the Post

Office marked as “Return to sender – Not deliverable as addressed – Unable to forward.”

(Docs. 31, 34). On October 11, 2018, the Magistrate Judge issued an Order to Plaintiff to

show cause why his case should not be dismissed for want of prosecution within fifteen

(15) days of that Order. (Doc. 35)

        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby ADOPTED in

its entirety as the Court finds that Plaintiff’s complaint should be dismissed for want of

prosecution with prejudice.

        Accordingly, for the reasons stated above:

        1) Plaintiff’s complaint (Doc. 3) is DISMISSED with prejudice for want of
           prosecution pursuant to Fed. R. Civ. P. 41(b).

The Clerk shall enter judgment accordingly, whereupon this case is terminated in this
Court.

        IT IS SO ORDERED.

Date:          1/15/19
                                                             Timothy S. Black
                                                             United States District Judge




                                             2
